DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-39) is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al (10521991, hereinafter – Cameron) in view of Lev et al (10819737, hereinafter Lev).
Cameron discloses a smart secure occupiable space structure (smart interactive structure) with network communications (interfaces or links). However, Cameron silent on the wording of Personal Area Network (PAN) per se. Lev is relied upon the PAN (col. 14, lines 31-42 of Lev).
It would have been obvious to an artisan of the art at time of invention to provide/incorporates the Personal Area Network (PAN) of Lev into Cameron as taught. The rationale as follows: an artisan of the art would have been motivated to provide an isolated interface from remote location as suggested in col. 3, lines 12-23 of Lev.
Regarding claim 2: the combination of Cameron and Lev discloses the wireless PAN in col. 14, lines 31-44; col. 3, lines 12-23 and col. 7, lines 53-65 of Lev.
Regarding claims 3 and 18: the combination of Cameron and Lev discloses the master and slave communications in col. 24, lines 18-37 of Lev and col. 6, lines 43-57 of Cameron.
Regarding claims 4 and 19: the combination of Cameron and Lev discloses the authentication of the user with the mobile/ smart device in col. 5, lines 8-16 of Cameron and col. 14, lines 12-19 of Lev.
Regarding claim 5: the combination of Cameron and Lev discloses in col. 12, lines 20-28 and col. 12, lines 44-58 of Cameron the media/display access control of mobile device.
Regarding claims 6 and 17: the combination of Cameron and Lev discloses the access of the smart structure/interactive structure in col. 11, lines 31-39 of Cameron.
Regarding claims 7, 21, 27 and 38: the combination of Cameron and Lev discloses the occupancy/presence in the smart/interactive structure and authorization thereof in col. 12, lines 31-36 of Cameron.
Regarding claims 8, 9, 10, 11, 12, 22, 23, 24, 25, 26, 28, 29, 30, 31, 32, 35 and 36: the combination of Cameron and Lev discloses the occupancy/presence sensor/detector/monitor in col. 12, lines 29-36 of Cameron.

Regarding claims 13 and 33: the combination of Cameron and Lev discloses the active control via PAN in col. 14, lines 31-44 of Lev.
Regarding claims 14, 34, 37 and 39: the combination of Cameron and Lev discloses the mobile device via smart/interactive structure control in col. 12, lines 44-58 of Cameron.
Regarding claim 15: the combination of Cameron and Lev discloses the wireless remote controlling network for mobile device and interactive structure in col. 12, lines 1-19 of Cameron.
Regarding claim 16: the combination of Cameron and Lev discloses the control via Internet in col. 4, lines 35-50 of Cameron.
Regarding claim 19: the combination of Cameron and Lev discloses the credential verifying in database/memory in col. 14, lines 28-38 and col. 2, lines 32-40 of Cameron.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia et al (9044101) and Lee (2021/0038458) are cited container access management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. WONG/Primary Examiner, Art Unit 2689